IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 12, 2009
                                No. 08-10560
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSE MARIO ALEMAN-MARTINEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:08-CR-3-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Jose Mario Aleman-Martinez (Aleman) appeals the 78-month sentence of
imprisonment imposed for his guilty plea conviction for illegal reentry after
deportation following an aggravated felony conviction. Aleman argues that his
sentence should be vacated because the district court failed to verify that he had
read and discussed the PSR with his attorney, as required by Federal Rule of
Criminal Procedure 32(i)(1)(A). Because Aleman failed to object properly on this



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-10560

basis at sentencing, we review his claim for plain error. United States v. Krout,
66 F.3d 1420, 1434 (5th Cir. 1995). To show plain error, the appellant must
show an error that is clear or obvious and that affects his substantial rights.
United States v. Baker, 538 F.3d 324, 332 (5th Cir. 2008), cert. denied, 77
U.S.L.W. 3398 (Jan. 12, 2009) (No. 08-7559). If the appellant makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Baker,
538 F.3d at 332. Because Aleman has failed to demonstrate that he was
prejudiced by any alleged deviation from Rule 32, we find no reversible error.
      Aleman also argues that his sentence was procedurally unsound because
the district court’s statement of reasons was inadequate.1 Aleman stated in
writing and in open court that he had no objections to the PSR, and he did not
identify any 18 U.S.C. § 3553(a) factor that weighed in favor of a lower sentence.
Aleman’s attorney only stated that Aleman has “an action pending to validate
prior actions that may have made him a citizen when he was a child.”2 The
district court then pronounced its sentence of 78 months of imprisonment and
stated, “I believe this sentence does adequately address the sentencing objectives
of punishment and deterrence.” In light of the record, these reasons were
sufficient to comply with § 3553(c)(2). See United States v. Rodriguez, 523 F.3d
523, 525-26 (5th Cir.), cert. denied, 129 S. Ct. 624 (2008).


      1
        Aleman failed to object in the district court on this basis. On appeal, he
contends that plain error review should not apply because he was prevented
from making an objection by the district judge’s statement: “You may stand
aside.” We disagree that such a statement prevented Aleman’s objection and
conclude that plain error review is the appropriate standard. However, we note
that our opinion on this second issue does not turn on the standard of review.
      2
         Aleman contended that he may be a United States citizen due to his
mother’s alleged birth in the United States. Thus, his plea agreement allowed
him to seek a Certificate of Citizenship and withdraw his plea should that
certificate issue. Aleman’s attorney did not contend at the hearing that this
situation presented a reason for a reduced sentence.

                                         2
            No. 08-10560

AFFIRMED.




                 3